Citation Nr: 0631262	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for cluster headaches.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1957 to 
March 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in     Washington, D.C., and 
Pittsburgh, Pennsylvania.  In a March 2003 decision,        
the RO granted service connection and an initial 
noncompensable rating for    cluster headaches, effective 
June 3, 2002.  The veteran appealed for an initial 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Then in December 2003, the RO increased to 10 
percent the rating for cluster headaches, from the effective 
date of service connection -- however, the veteran has 
continued the appeal, requesting a still higher rating.  See 
AB. v. Brown,            6 Vet. App. 35, 39 (1993). 

Also, through its November 2004 rating decision, the RO 
denied the veteran's claim for entitlement to TDIU.  The 
Board has jurisdiction to consider this additional claim at 
present (as explained below), notwithstanding that the 
veteran has not yet formally perfected an appeal of the RO's 
decision denying it.  

Unfortunately, though, further development is needed before 
deciding these claims on appeal.  So this case is being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran if further action is required on 
his part.

The Board also notes that, through his November 2003 
correspondence,   the veteran raised the additional issue of 
his entitlement to service connection       for a back 
disability. This claim, however, is not currently before the 
Board. 38 C.F.R. § 20.200 (2005).  So it is referred to the 
RO for appropriate development and consideration.




REMAND

As an initial matter, the record presents circumstances under 
which there is appellate jurisdiction by means of which to 
consider the veteran's claim for a TDIU.              

Previously, the RO issued a November 2004 rating decision 
which denied the veteran's original claim for a TDIU.  Then 
in his June 2005 correspondence,         he expressed 
dissatisfaction with that determination, and since his 
statement was filed well within one-year of notification of 
the November 2004 decision (later that month), it constituted 
a timely notice of disagreement (NOD) with the decision.    
As a general course action, following a valid NOD, the RO 
must provide the claimant a statement of the case (SOC), and 
the opportunity to file a timely substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This has not 
occurred as of yet, inasmuch as the veteran's NOD was 
received after certification of this case to the Board.  
However, the Board may still consider and adjudicate the TDIU 
issue, as discussed below, since it was clearly raised in 
conjunction with the increased rating claim already on 
appeal.  

Through his January 2004 VA Form 9 (substantive appeal) 
pertaining to the claim for a higher rating for cluster 
headaches, the veteran specifically alleged that he  was 
unable to work due to his frequent headaches, and the effects 
of medication     to treat that condition.  Then in his 
formal TDIU application, he clarified that the medical 
condition underlying that claim was his persistent headaches.   
Accordingly, the Board has jurisdiction to consider the 
veteran's TDIU claim, inasmuch as that issue has been 
expressly raised or reasonably indicated by          the 
record in connection with his claim for a higher rating for 
headaches.               See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown,                    6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993);      EF v. Derwinski, 1 Vet. App. 324 (1991).  


The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  
VAOPGCPREC 6-96. Here, this is indeed the case as the veteran 
has repeatedly alleged that he is unemployable as the direct 
result of his service-connected headache condition.
     
However, further evidentiary development is required before 
the TDIU claim may be resolved on the merits, and for that 
matter also, the increased rating claim on appeal.  Of 
particular importance, is that he is afforded another VA 
neurological examination to more comprehensively evaluate his 
headache disability, and then obtain an informed opinion as 
to the extent of his capacity for gainful employment. 
Considering first, the veteran's headache condition, he 
previously underwent examination in November 2002 to 
determine the severity of that disability --       but the 
medical findings then obtained were not directly responsive 
to the rating criteria for headaches at 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100, requiring evaluation in terms of 
the frequency and severity of incapacitating episodes.          
So another examination is needed that contemplates the 
applicable rating criteria. This will likewise allow for a 
more contemporaneous evaluation of his condition,  as the 
former examination took place nearly 4 years ago.  See 
Caffrey v. Brown,           6 Vet. App. 377 (1994).  

Additionally, the requested examination should include 
clarification as to the    precise diagnosis of the types of 
headaches that the veteran is shown to experience,            
to assist in obtaining an accurate portrayal of this 
disability.  While he is service-connected for "cluster 
headaches," he alleges that the actual condition experienced 
is that of "trapped nerves" in the left shoulder and neck 
regions that cause headaches during periodic spasms.  He has 
submitted a January 2004 physician's statement from a Dr. C., 
providing a similar description of his condition.            
More definitive information as to the precise nature of his 
condition may prove relevant in evaluating it under DC 8100, 
and should be obtained.  In the event, however, that he is 
found to have a condition that is substantially different 
from previously diagnosed cluster headaches, the examiner 
should confirm whether this disorder, itself, should be 
considered to be attributable to military service --        
and keeping in mind, though, that provided it is not possible 
to separate the effects of his service-connected disability 
from any nonservice-connected conditions        by competent 
medical evidence, all symptoms must be attributed to the         
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Regarding the veteran's TDIU claim, there is no competent 
opinion currently of record which conclusively addresses the 
essential matter of the veteran's capacity for occupational 
functioning, or lack thereof, due to service-connected 
disability.   In the only relevant medical findings thus far, 
in January 2004, Dr. C. stated that the veteran's headaches 
(and medication for the same) affected his ability to work, 
though he did not elaborate further.  So the examining 
physician should express      a determination as to whether 
the veteran is indeed unable to secure and maintain 
substantially gainful employment, as a consequence of his 
service-connected headache disability -- taking into 
consideration both the more recent examination, and review of 
the claims file (including the January 2004 physician's 
statement).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Moreover, while the veteran's claim is on remand to the RO 
(AMC), he must receive comprehensive notification as to the 
applicability of the Veterans Claims Assistance Act (VCAA) to 
the continued evidentiary development and consideration of 
his claims.  The VCAA was signed into law on 
November 9, 2000, and it prescribed several essential 
requirements regarding VA's duty to notify and assist him 
with the evidentiary development of his pending claims for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).

Recently, during the pendency of this appeal, on March 3, 
2006, the Court issued    a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson,                 19 
Vet. App. 473 (2006), which addressed the provisions of the 
VCAA in situations, as here, where the veteran has filed 
claims for a higher rating for             an already 
service-connected disability or for a TDIU (i.e., a 100 
percent rating for unemployability due to one or more 
service-connected disabilities).  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements are:  
(1) veteran status;  (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Upon receipt of an application for "service connection" 
(and including, as here, claims for increased ratings for an 
already service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes apprising the 
veteran of the method for determining an effective date in 
the event a higher rating (including a TDIU) is granted.

In present case, the veteran thus far has received several 
notice letters addressing the provisions of the VCAA that 
pertained to the ongoing development of both claims presently 
under consideration.  This included a detailed explanation of       
his and VA's mutual obligation to obtain all additional 
evidence relevant to the disposition of his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This notwithstanding, he has not yet received notice of the 
effective date element of his claims, as required by the 
holding in Dingess/Hartman.  So he should be provided a 
supplemental notice letter that addresses this specific 
element of  these claims.

In also warrants discussion that the eventual outcome of the 
claim for a higher rating for the veteran's headaches, may 
also impact the resolution of the additional TDIU claim on 
appeal -- this is particularly the case, since consideration 
of the rating criteria for headaches, at DC 8100, 
corresponding to the highest available    50 percent rating 
under that diagnostic code, contemplates whether there exists 
a pronounced level of economic inadaptability.  So these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It follows    that 
the veteran's TDIU claim should be considered in conjunction 
with his increased rating claim for his headache condition, 
to avoid piecemeal adjudication of these issues with common 
parameters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996). 

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for   a higher initial 
rating for headaches, and for a TDIU, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish an effective date for 
these claims, as recently outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	Schedule the veteran for a VA 
neurological examination to assess the 
severity of his            service-
connected headache condition, 
previously diagnosed as "cluster 
headaches."  The examining physician 
should provide all clinical findings 
necessary to evaluate this disorder in 
accordance   with the applicable rating 
criteria, found at                38 
C.F.R.  § 4.124a, Diagnostic Code 8100.            
The examiner's report should provide a 
discussion of all current complaints, 
clinical findings, and diagnoses 
referable to the veteran's headaches.





In providing the requested findings, 
the examiner should also clarify what 
is the proper medical diagnosis of the 
veteran's condition involving recurrent 
headaches.  If the resultant diagnosis 
references a condition that is 
substantially different from the 
formerly diagnosed "cluster 
headaches," the examiner is then 
requested to please confirm whether 
that condition in and of itself, is at 
least as likely        as not (i.e., 50 
percent or greater probability) 
etiologically related to the veteran's 
military service.  And provided that 
there is an additional diagnosed 
condition which is not service-related, 
the existence of any symptomatology 
from that condition which cannot by 
competent medical opinion be 
distinguished from "cluster headaches" 
must be presumed to be part and parcel 
of the already service-connected 
disability.   See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

Additionally, the examiner should 
comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
the severity of his service-connected 
headaches.        In offering this 
opinion, the examiner must take into 
account the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by 
service-connected disability -- 
primarily, the veteran's headache 
condition, but including any 
contributing effect from service-
connected eczema and residuals of 
prostate cancer, as distinguished from 
any condition that is not service-
connected.  



To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the reports of the  prior 
November 2002 VA neurological 
examination, and January 2004 
physician's statement.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005);  Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims for an 
initial rating higher than 10 percent 
for headaches, and for a TDIU, in light 
of the additional evidence obtained. 
With regard to the claim for increase 
for headaches, the AMC must indicate 
its continued consideration as to 
whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning these claims to the 
Board for further appellate 
consideration.




The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


